                        Case 1:18-cv-02470-CJN Document 1-1 Filed 10/26/18 Page 1 of 2

ATTACHMENT E                                                        CIVIL COVER SHEET
.15-44 (Rev. 3/16 DCI
  I. (a) PLAINTIFFS                                                                   DEFENDANTS
 American Oversight                                                                  Federal Emergency Management Agency



  (B) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF           1 1001                     COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT
                     (EXCEPT IN U.S. PLAINTIFF CASES)                                                          (IN U.S. PLAINTIFF CASES ONLY)
                                                                                            Not! IN LAND CONDtKn!AtONCASES. tattlE LOCKDDN OFTIIETRACTOF LAND INVOLVED

  (c) AFrORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                            ATTORNEYS (IF KNOWN)

 Austin Evers
 American Oversight, 1030 15th Street NW, B255
 Washington, DC 20005
 202.869.5246
  II. BASIS OF JURISDICTION                                              III. CITIZENSHIP OF PRINCIPAL PARTIES         (PLACE AN x IN ONE BOX FOR
      (PLACE AN x IN ONE BOX ONLY)                                       PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                                PTF    DFT                                  PTF                          DFF
  Q     I U.S. Government
          Plaintiff
                                  (3     Federal Question
                                        (U.S. Government Not a Party)    Citizen of ibis Slate        CI          01     Incorporated or Principal Plaee    04           04
                                                                                                                         of Business in This State

  0     2 U.S. Government
          Defendant
                                  (3   4 DIversity
                                         (Indicate Citizenship of
                                                                         Citizen of Another Slate     02          02     Incorporated and Principal Place
                                                                                                                         of Business in Another State
                                                                                                                                                            Qs           0~
                                         Parlies in item l~              Citizen or Subject ofa       03          03
                                                                         Foreign Countty                                 Foreign Nation                     06           06
                                             IV. CASE ASSIGNMENT AND NATURE OF SUIT
               (Place an X in one category, A-N, that best represents your Cause of Action and one in a coFresponding Nature of Suit)
  0     A. Antitrust         Q     B. Personal Injury!                        0    C. Administrative Agency                      0     D. Temporary Restraining
                                      Malpractice                                     Review                                              Order/Preliminary
   [: 410      Antitrust     [:J 310 Airplane                                      151 Medicare Act                                        Injunction
                             0 315 Airplane Product Liability                                                                    Any nature of suit from any category
                             ~J3 320 Assault, Libel & Slander                 Social Security                                    may be selected for this category of case
                             [:J330 Federal Employers Liability               113  861 HIA (1395(i)                              assignment.
                             113340 Marine                                    0 862 Black Lung (923)
                             [:J345 Marine Product Liability                  ~ 863 DlWC/DlW~V (405(g))                           *(If Antitrust, theo A govcrns)*
                             [: 350 Motor Vehicle                             13  864 5510 Title XVI
                             13 355 Motor Vehicle Product Liability           13
                                                                              Other865 RSI (405(g))
                                                                                     Statutes
                             []360 Other Personal Injury                      13  891 Agricultural Acts
                             L:J362 Medical Malpractice
                             [:J 365 Product Liability                        13
                                                                              13 893 Environmental Matters
                                                                                 890 Other Statutory Actions (If
                             13 367 Health Care/Pharmaceutical                       Administrative Agency is
                                        Personal Injury Product Liability
                                                                                        Involved)
                              13368 Asbestos Product Liability


  0      E. General Civil (Oilier)                                  OR              Q F.         Pro Se General Civil
   Real Property                            Bankruptcy                                    Forfeiture/Peoalty
   [:3210 Land Condemnation                 []422 Appeal 27 USC 158                       [:3625 Drug Related Seizure of            [:3470 Racketeer Influenced
   [:j220 Foreclosure                       [:1423 Withdrawal 28 USC 157                           Property 21 USC 881                     & Corrupt Organization
   [:J230 Rent, Lease & Ejectment                                                         [:J690 Other                              t:3480 Consumer Credit
   []240 Torts to Land                      Prisoner Petitions                                                                      [:]490 Cable/Satellite TV
   [:1245 Tort Product Liability             [:3 535 Death Penalty                                                                  [:3850 Securities/Commodities/
   0290 All Otber Real Property              0540 Mandamus & Other                         Other Statutes                                  Exchange
                                             0550 Civil Rights                             [:3375 False Claims Act                  [:3896 Arbitration
   Personal Property                              555 Prison Conditions                    0376 Qui Tam (31USC                      113899 Administrative Procedure
   0370 Other Fraud                          0 560 Civil Detainee   — Conditions                3729(a))                                    Act/Review or Appeal of
   0371 Truth in Lending                              of Confinement                       0400 State Reapportionment                       Agency Decision
   [:3380 Other Personal Property                                                          0430 Banks & Banking                      [:3950 Constitutionality of State
            Damage                           Property Riehts                               0450 Commerce/ICC                                Statutes
    0385 Property Damage                     U 820 Copyrights                                        Rates/etc.                      0890 Other Statutory Actions
              Product Liability              0 830 Patent                                  0460 Deportation                                   (if not administrative agency
                                             0840 Trademark                                0462 Naturalization                                review or Privacy Act)
                                                                                                  Application
                                             Federal Tax Suits                             [:3465 Other Immigration
                                             [:3 870 Taxes (US plaintiff or                          Actions
                                                       defendant)
                                             0871      IRS-Third Party 26 USC 7609
                    Case 1:18-cv-02470-CJN Document 1-1 Filed 10/26/18 Page 2 of 2


 0    G. Habeas Corpus7                      0       H. Employment                             0     1. FOIA/Privacy Act                      0     J. Student Loan
         2255                                        Discrimination

 [:1530 Habeas Corpus — General               [1 442 Civil Rights       — Employment            ~ 895 Freedom of Information Act               [1152 Recovery of Defaulted
 [:Jsio Motion/Vacate Sentence                            (criteria: race, gender/sex,          [:J890 Othcr Statutory Actions                       Student Loan
 [11463 Habeas Corpus — Alien                             national origin,                             (if Privacy Act)                              (excluding veterans)
        Detainee                                          discrimination, disability, age,
                                                          religion, retaliation)

                                             *(lf pro Se, select this deck)*                    *(If pro Se, select this deck)5

 0     IC. Labor/ERISA                        0      L. Other Civil Rights                      0    M. (‘ontract                             0     N. Three-Judge
           (non—employment)                             (non—employment,)                                                                           Court
                                                                                                0110   Insurance
  [:J7IO Fair Labor Standards Act             [:1441 Voting (if not Voting Rights               [:J12o Marine                                  L~J 441 Civil Rights   — ~‘oting

  [1720  Labor/Mgmt. Relations                       Act)                                       EJ130  Miller Act                                        (if Voting Rights Act)
  [:J740 Labor Railway Act                    ~ IlousinglAeeommodations                         0140   Negotiable Instrument
  [1751  Family and Medical                   [1440 Other Civil Rights                          0150   Recovery of Overpayment
         Leave Act                            L11~~~ Americans w/Disabilities —                        & Enforcement of
  [:2790 Other Labor Litigation                      Employment                                        Judgment
  [1]79’ EmpI. Ret. Inc. Security Act         [:2446 Americans ~v/Disabilities —                [:1153 Recovery of Overpayment
                                                     Other                                             of Veteran’s Benefits
                                              [:J448 Education                                  [:JI60 Stockholder’s Suits
                                                                                                0190 Other Contracts
                                                                                                0195 Contract Product Liability
                                                                                                 J196 Franchise

 V. ORIGIN
 0   1 Original        0 2 Removed         0      3 Remanded from        0 4 Reinstated or 0         5 Transferred from           0   6 Multi-district   0 7 Appeal to
       Proceeding           from State              Appellate Court            Reopened                another district                 Litigation            District Judge
                            Court                                                                      (specify)                                              from Mag. Judge


 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER ~VIIlCH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
 5 U.S.C. 552. Defendant has failed to provide responsive records to FOIA request.

 VII. REQUESTED IN                         CHECK IF THIS ISA CLASS               DEMAND $                                         Check YES only if demanded in complaint
       COMPLAINT                           ACTION UNDER F.R.C.P. 23                          JURY DEMAND:                         YES              NO ~

 VIII. RELATED CASE(S)                     (See   instruction)                   YES                        NO   LXI              If yes, please complete related case fonn
       IFANY
 DATE:             10/26/2018                     SIGNATURE OF AflORNEY OF RECORD _______________________________________

                                              INSTRUCTIONS FOR COt~WLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The 35-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services ofpteadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTtFF/DEFENDANT (b) County of residence: Use I IODI to indicate ptaintiff if resident
                      ofWashington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           ttl.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed flux if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section It.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment ofajudge to your case wilt depend on the category you select that best
                      represents the nthnua cause of action found in your complaint. You may select only ~og category. You also select corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: Ifyou indicated that there is a related case, you must complete a related case form, which maybe obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
